Citation Nr: 1121680	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-31 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an election for Post-9/11 GI Bill (Chapter 33) benefits is revocable and can be rescinded.  


ATTORNEY FOR THE BOARD

Shabnam Keyvan












INTRODUCTION

The Veteran served on active duty from August 2003 to March 2005.  The Veteran re-enlisted in the U.S. Army in August 2006 and is currently on active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 award notification letter from the above-referenced RO.  


FINDINGS OF FACT

1.  In May 2010, the RO received the Veteran's electronically filed application (VA Form 21-1990) for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).  

2.  In May 2010, the RO issued a letter to the Veteran notifying her that she was eligible to receive benefits for an approved program of education or training under the Post-9/11 GI Bill.  

3.  In May 2010, the Veteran filed a Notice of Disagreement (NOD) with the award letter and asked to file for education benefits under the MGIB program rather than the Post-9/11 GI Bill program.  

4.  In the June 2010 Statement of the Case (SOC), the RO held that the Veteran was not considered eligible to receive Chapter 30 benefits because her request for Chapter 33 benefits is considered an irrevocable election.  

5.  The Veteran initially completed and filed electronically the appropriate form (VA Form 21-1990) seeking educational benefits under Chapter 33 in lieu of benefits under Chapter 30.  



CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program have been met, and the irrevocable election for Post-9/11 GI Bill benefits cannot be rescinded.  38 U.S.C.A. §§ 3301-24 (West Supp. 2010); 38 C.F.R. §21.9520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Also, see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  

In the present appeal, the Veteran contends she accidentally applied for benefits under the Post-9/11 GI bill program, and wishes instead to file for educational benefits under the MGIB program, because this program offers the tuition assistance top up benefits she needs to fund her education.  She requests the opportunity to file for Chapter 30 benefits instead of Chapter 33 benefits.  

The Veteran originally filed an application for educational benefits under the Post-9/11 GI Bill program via an electronically filed form (VA Form 21-1990), which was received by the RO in May 2010.  In the application, she indicated that she was seeking tuition assistance top up benefits to pursue a college degree in criminal justice, and she requested benefits effective May 17, 2010.  In May 2010, 

the Veteran received notice that her application for educational benefits under the Post-9/11 GI Bill had been approved and that she was entitled to benefits for an approved program of education or training under Chapter 33.  She was advised to take the award letter to her school's certifying official as proof of her eligibility, and ask him or her to submit the Veteran's enrollment certification to VA so her tuition and fee payments could be disbursed to the school.  

In response to the May 2010 letter, the Veteran filed an NOD claiming she accidentally filed for educational benefits under the Post-9/11 GI Bill program instead of the MGIB program.  According to the Veteran, she wishes to reapply for benefits under the MGIB program because this program offers tuition assistance top up benefits which will assist her in funding her education.  The Veteran requests that the RO reconsider her claim and allow her the opportunity to file another application for Chapter 30 benefits in place of Chapter 33 benefits.  In the June 2010 SOC, it was determined that the Veteran's election for Post-9/11 GI Bill benefits is irrevocable, and an irrevocable election for Post-9/11 GI Bill cannot be rescinded.  

First, as a preliminary matter, the Board notes that individuals entitled to both Chapter 30 and Chapter 33 benefits are eligible for tuition assistance top up benefits.   See 38 U.S.C.A. §§ 3313-17 (West Supp. 2010); 38 C.F.R. § 21.9625(a) (2010).  Indeed, in her May 2010 electronic application, it was noted that tuition assistance top-up benefits are offered under the MGIB program as well as the Post-9/11 GI Bill.  The Board advises the Veteran to look further into this matter in her pursuit for educational assistance.  

With respect to whether the Veteran's election for Chapter 33 benefits is irrevocable, the Board turns to the designated statutory and regulatory provisions.  In accordance with 38 C.F.R. § 21.9520(c)(1)(i), after an individual has applied for basic educational assistance benefits under the provisions of Chapter 33, and has met the minimum service requirements in paragraphs (a) and (b), that individual then makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 


by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607.  

Pursuant to 38 C.F.R. §21.9520(c)(2), an individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., 'I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program.'); (iii) the date the individual wants the election to be effective (e.g., 'I want this election to take effect on August 1, 2009.').  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g., 'I understand that my election is irrevocable and may not be changed.').  

The criteria listed under 38 C.F.R. §21.9520(c)(2), are disjunctive rather than conjunctive which means that only one of the requirements under this provision must be met for irrevocability to occur.  See Johnson v. Brown, 7 Vet. App. 95 (noting that only one disjunctive "or" requirement must be met to satisfy the regulatory provision.)  Thus, based on the above-referenced regulatory provisions, an election to receive benefits under Chapter 33 can become irrevocable upon completion and submission of a VA Form 22-1990.  A review of the Veteran's claims file reflects that she did in fact complete the appropriate form.  In the alternative, a Veteran has the option to either submit a transfer-of-entitlement designation under this chapter to the Department of Defense, or submit a written statement which includes the four specified criteria listed under 38 C.F.R. §21.9520(c)(2)(i)-(iv) in order for irrevocability to occur.  If the Veteran has opted to submit a written statement, then his or her election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met.  


In this case, the irrevocability criteria listed under 38 C.F.R. § 21.9520(c)(2) has been met as the record contains a fully completed electronic (online) application (VA Form 21-1990).  While this document does not contain an acknowledgement on the part of the Veteran reflecting awareness of the irrevocability criteria, the regulation does not explicitly impose this requirement on VA Form 22-1990.  Indeed, the regulation does not specify that a completed VA Form 22-1990 must include a statement from the Veteran acknowledging that her election for Post-9/11 GI Bill program in lieu of benefits under the MGIB program is irrevocable.  The regulation only requires that VA Form 22-1990 be properly completed for irrevocability to take effect.  Quite simply, acknowledgement by the Veteran that her election for Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Chapter 33 benefits, as an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under this chapter to the Department of Defense for these benefits.  

Furthermore, to the extent that the Veteran maintains that she was not aware of, or informed, that her election for such benefits would be irrevocable, it has been held by the Courts that such matters as the Veteran contends are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court of Appeals for Veterans Claims has noted that the United States Supreme Court has recognized that persons dealing with the United States government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 260.  

Thus, the Board finds that the irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2) have been met and that the Veteran did make an irrevocable election for educational benefits under the Post-9/11 GI Bill program when she completed the electronic (online) application.  As such, her election for Post-9/11 GI Bill benefits is irrevocable and cannot be rescinded.


ORDER

The Veteran's election for Post-9/11 GI Bill benefits is irrevocable, and her appeal for a rescission of these benefits is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


